Citation Nr: 0705788	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  95-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for bipolar disorder prior to July 5, 1998.

2.  Entitlement to service connection for a seizure disorder 
as secondary to service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1966 to 
March 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
bipolar disorder causes total social and industrial 
adaptability. 

2.  The evidence relates the cause of the veteran's seizure 
disorder to his service-connected bipolar disorder.


CONCLUSIONS OF LAW

1.  Criteria for a 100 percent disability rating for a 
bipolar disorder were met as of October 15, 1993.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9432 (2006); 38 C.F.R. § 4.130, 
DC 9206 (1993).

2.  Criteria for service connection for a seizure disorder, 
secondary to the veteran's service-connected bipolar 
disorder, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

While this appeal was pending, a July 2003 rating decision 
granted a 100 percent disability rating for the veteran's 
bipolar disorder, effective from July 5, 1998.  However, 
since the 100 percent rating was not granted retroactively to 
the date the veteran's claim was received in 1993, it is not 
a full grant of the issue on appeal, and the issue of 
entitlement to a higher rating prior to July 5, 1998 remains 
in controversy.  The Board notes a temporary 100 percent 
rating was assigned from November 19, 1996, to December 31, 
1996, based on hospitalization.  See 38 C.F.R. § 4.29.

Under the regulations in effect at the time of the veteran's 
claim, a 100 percent schedular rating was assigned for a 
bipolar disorder where the active psychotic manifestations 
were of such extent, severity, depth, persistence, or 
bizarreness as to produce total social and industrial 
inadaptability; a 70 percent rating was assigned when the 
symptomatology of the bipolar disorder was less than 100 
percent, but nevertheless produced severe impairment of 
social and industrial adaptability; and a 50 percent rating 
was assigned when there was considerable impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132, DC 9206 
(effective prior to Nov. 7, 1996).

In his claim for an increased rating, the veteran indicated 
that his bipolar disorder prevented him from attending 
school, because he could not concentrate.  The veteran worked 
as a janitor for eleven years from 1979 to 1990, at which 
point he sought medical retirement.

In August 1990, the veteran's psychiatrist, Dr. Bantly, 
indicated that because of the veteran's mood swings and 
continuing depression, he was unable to withstand the 
stresses and pressures associated with day-to-day work 
activity.  The veteran was noted to be unable to follow the 
routine of his job, or even force himself to go to work.  Dr. 
Bantly indicated that there was no telling when the veteran's 
psychiatric illness would go into remission, but he noted 
that the prognosis was quite guarded at that time.

In November 1992, Dr. Bantly wrote to the veteran indicating 
that he was concerned about the veteran's continued decline 
in mental status functioning, and he encouraged the veteran 
to seek treatment at the VA, to address his self-destructive 
behavior.

In April 1993, the veteran was hospitalized after his nieces 
swore out an affidavit against him indicating that he was 
exhibiting manic/depressive behavior, including threatening 
to kill himself or anyone who tried to stop him, not eating 
properly, consuming large amounts of alcohol, and abusing 
sleeping pills.  While hospitalized, the veteran was oriented 
times four, and denied any delusions, hallucinations, and 
suicidal/homicidal ideations, but he was only marginally 
groomed, and the veteran's judgment and insight were noted to 
be impaired.  The veteran refused treatment and was 
discharged against medical advice as he did not meet the 
criteria for commitment.  Nevertheless, it was noted that the 
veteran's insistence upon consuming alcohol, when combined 
with his bipolar disorder did not indicate good prospects for 
long-term stabilization.

In August 1993, the veteran was treated after an automobile 
accident.  Dr. Norman, after talking with Dr. Bantly, 
indicated that it was apparent that the veteran's main 
problem was that he was not taking his medication and 
therefore was struggling with his bipolar disorder.  Dr. 
Norman indicated that he had attempted to discuss the 
veteran's situation with him, but the veteran seemed bound 
and determined to leave the hospital before the doctor could 
fully evaluate his situation.  Dr. Bantly in examining the 
veteran in August 1993 indicated that while the veteran was 
euphoric, he had extremely poor insight with guardedness and 
paranoia. 

In March 1994, Dr. Bantly indicated that the veteran had 
stabilized since his hospitalization in August 1993, but 
noted that the veteran had nevertheless been chronically 
disabled and unable to work over the past several years, as 
the veteran had chronic mood swings and was unable to 
withstand any stresses and pressures associated with day-to-
day work activity.  The veteran was also noted to have 
difficulty following the routines of home.  

In March 1994, the veteran also underwent a VA examination at 
which he reported doing his own cooking, cleaning and 
shopping.  However, the veteran indicated that this involved 
very little.  The veteran lived by himself and rarely left 
the house, only leaving when a friend would stop by to drive 
him to his appointments.  The veteran did not go to church 
and he denied having any social life.  The veteran indicated 
that he does have a sister and two nieces in the area, as 
well as the lady that drives him around, but these contacts 
seemed to do little for the veteran socially.  The examiner 
indicated that while the veteran replied to the questions, 
the conversation developed in a disorganized, scattered 
fashion.

The veteran was hospitalized in December 1996.  At discharge 
it was noted that he was unable to work, and occupational 
therapy indicated that the veteran had some difficulties in 
managing his funds.

The medical evidence, including opinions from several 
doctors, demonstrates that at the time the veteran filed his 
claim, he was unable to work as a result of his bipolar 
disorder.  The evidence also fails to show any social 
adaptability, as the veteran lived in his house and rarely 
left.  As such, the evidence demonstrates that at the time 
the veteran filed his claim he had total social and 
industrial inadaptability; and a 100 percent rating was 
therefore warranted. 

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).

The veteran contends that he developed a seizure disorder as 
a result of his service-connected bipolar disorder.  The 
veteran's theory is that as a result of his manic nature he 
drinks excessive amounts of water every day (up to four 
gallons), which depletes the sodium level in his body, which 
then triggers the seizures.

Service medical records fail to show the presence of seizures 
during service, and the veteran denied ever having any 
epilepsy or fits on his medical history survey, completed as 
part of his separation physical.  Additionally, the veteran 
denied having ever had seizures during a hospitalization in 
1990 (although he indicated in a March 1994 examination that 
he had first had a seizure in 1988), and the medical evidence 
has failed to relate the veteran's seizure disorder to his 
time in service.  As such, the evidence fails to demonstrate 
that direct service connection is warranted for a seizure 
disorder.

The issue then is whether the veteran's seizures are the 
result of his bipolar disorder.  Treatment records show the 
veteran was noted to have a history of seizures in August 
1993, when he was treated following an automobile accident.  
In August 1993, the veteran was admitted to Dekalb Medical 
Center because of a seizure.  The veteran had been taking his 
seizure medication, but tests showed that the veteran had a 
very low sodium level, which was noted to be the apparent 
cause of his seizure.  It was noted that the veteran was in a 
manic phase of his manic/depressive illness and was consuming 
huge quantities of water.  The veteran was placed on water 
restriction and given salt tablets, and did not have any 
additional seizures while hospitalized.  Dr. Norman indicated 
that it would be important for the veteran to continue to 
control his manic/depressive illness, because this problem 
was the apparent reason for the excessive water drinking 
which led to the low sodium which in turn led to the seizure 
problem.

In March 1994, Dr. Bantly indicated that in addition to the 
veteran's manic/depressive illness, he also had developed 
hyponatremia, which is low sodium, as well as developing a 
seizure disorder.

In November 2005 the veteran underwent a VA examination to 
determine the etiology of his seizure disorder.  The veteran 
indicated that he had not had a seizure in eight years.  
After examining the veteran, the examiner opined that the 
veteran's seizures are multifactorial in nature.  
Nevertheless, he opined that it was at least as likely as not 
that his bipolar disorder aggravated his seizures. 

Two private doctors have suggested that the veteran's 
excessive water intake caused his seizures by depleting his 
sodium levels; and a VA examiner, while finding that many 
possible causes of the veteran's seizures existed, indicated 
that the bipolar disorder at least aggravated the seizure 
disorder.  While the veteran indicated that he had not had a 
seizure in eight years, this statement alone, from an 
individual who has been determined by VA to be incompetent to 
manage his own funds, is not taken as sufficiently credible 
to conclude that the veteran no longer has a seizure 
disability.  According, resolving reasonable doubt in the 
veteran's favor, service connection for a seizure disorder, 
as secondary to/aggravated by his service-connected bipolar 
disorder, is granted.  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).




ORDER

A 100 percent disability rating for the veteran's bipolar 
disorder is granted as of October 15, 1993, subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for a seizure disorder, as secondary to 
the veteran's service-connected bipolar disorder, is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


